                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
UNITED STATES DISTRICT COURT                                                     DATE FILED: 6/21/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
 HECTOR BONAPARTE,                                              :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

         WHEREAS a status conference in this matter is currently scheduled for Tuesday, June

22, 2021 at 11:00 A.M., Dkt. 404;

         WHEREAS the Metropolitan Detention Center is requiring inmates to quarantine upon

return from in-Court proceedings;

         WHEREAS Defense counsel informed the Court that despite the quarantine requirement,

Mr. Bonaparte prefers to hold the proceeding in person; and

         WHEREAS the Southern District of New York is no longer requiring vaccinated persons

to wear masks during non-jury trial proceedings, if all participants are vaccinated;

         IT IS HEREBY ORDERED that the status conference, currently scheduled for Tuesday,

June 22, 2021 at 11:00 A.M., is cancelled.

         IT IS FURTHER ORDERED that a change-of-plea proceeding is scheduled for

Wednesday, July 7, 2021 at 11:00 A.M. The proceeding will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that, in light of the new SDNY protocols for non-trial

 proceedings, Defense counsel must inform the Court by no later than 3 business days prior to
the proceeding whether the attorney and the Defendant have been fully vaccinated against

COVID-19; the prosecutor must similarly inform the Court whether he or she has been

vaccinated on the same time schedule. This notification can be through an email to Chambers.

       IT IS FURTHER ORDERED that given the complexities and delays associated with

meeting with counsel and discussing potential dispositions during the COVID-19 pandemic, the

Court finds that the ends of justice in accommodating those delays outweigh Mr. Bonaparte’s

and the public’s interests in a speedy trial, and that exclusion of time between now and July 7,

2021 is warranted pursuant to 18 U.S.C. § 3161(h)(7).

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

SO ORDERED.


Dated: June 21, 2021                                    ______________________________
      New York, NY                                            VALERIE CAPRONI
                                                              United States District Judge



                                               2 of 3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
